Citation Nr: 1046057	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-20 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine 
headaches.  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The Veteran's active service extended from June 1983 to April 
1986 and from January 1987 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In June 2005, 
the RO granted service-connection for headaches with a 30 percent 
rating under diagnostic code 8100.  In January 2006, the Veteran 
asked the RO to reevaluate his headaches as he felt that they 
were more severe than currently rated.  The RO took this as a 
claim for increase.  An August 2006 rating decision by the RO 
continued the 30 percent rating.  A September 2006 statement was 
accepted as a notice of disagreement.  A statement of the case 
was issued in March 2007 and the Veteran perfected a substantive 
appeal in July 2007.  

The TDIU issue was not certified for appellate consideration by 
the Board.  However, the United States Court of Appeals for 
Veterans Claims has held that the Board "must review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. 
App. 127, 130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  The Court has also held that a claim for TDIU is 
part of an increased rating claim when such claim is raised by 
the record.  As discussed in the Remand portion below, the 
evidence in this case raises such a claim.  Therefore, the Board 
will address the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

The TDIU claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The service-connected headaches are manifested by headaches 
that occur once a week on average.  They usually respond to 
medication in about an hour.  Less than half the attacks are 
prostrating.  There is no evidence of interference with the 
Veteran's work.  

2.  The service-connected headaches do not approximate very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-
connected headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20 and Code 8100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected headaches warrant 
a rating in excess of the currently assigned 30 percent.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in May 2006 the RO provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in August 2006.  The May 2006 letter 
also provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  These include VA 
clinical records and examination reports.  The February 2009 
supplemental statement of the case refers to review of the 
virtual VA records.  The Board has reviewed these documents and 
finds them to be administrative in nature.  Therefore, the Board 
agrees with the RO that they do not provide relevant evidence.  
The Veteran has had a VA examination and a medical opinion has 
been obtained.  In his July 2007 substantive appeal, the Veteran 
asserted that the June 2006 examiner incorrectly reported 
employment information.  He was subsequently afforded another VA 
neurological examination in March 2008.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  

Headaches are rated as analogous to migraine under diagnostic 
code 8100.  38 C.F.R. § 4.20 (2010).  That code provides a 50 
percent rating with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic inadaptability.  
A 30 percent rating is assigned for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in two months 
over the last several months.  Less frequent attacks will be 
noncompensable.  38 C.F.R. § 4.124a, Code 8100 (2010).  

Discussion

The evidence contains the VA clinical records and examination 
reports.  These provide extensive evidence pertaining to the 
Veteran's brain injury residuals; however, only the headaches are 
at issue here.  So, this discussion will be limited to the 
evidence pertaining to that rating.  The Board finds that the 
records that are not cited do not provide evidence supporting a 
higher rating for the service-connected headaches.  

The VA clinical records reflect an annual visit in March 2005.  
The Veteran complained of a throbbing headache over the right 
side of the head, above the right ear area.  It occurred a couple 
of times a month and lasted a day or so.  It resolved on its own, 
without medication.  It was associated with blurring of vision 
and dizziness.  There was no preceding aura.  He sometimes awoke 
with a headache.  The assessment headache and possible migraine.  

When seen at the VA urgent care center, in November 2005, the 
Veteran complained of nausea, vomiting, headache, and dizziness 
since that morning.  The assessment was headache, chronic, mostly 
likely due to trauma.  Medication was recommended.  

On an ear, nose and throat (ENT) consult, in December 2005, the 
Veteran reported intermittent vertigo and headaches, occurring 
once a week since May 2005.  He experience dizziness and 
unsteadiness and found it hard to stand.  He had to sit or lie 
down for several hours.  He denied vomiting or nausea.  

In a VA clinical note dated in February 2006, the Veteran 
described severe headaches located over the right 
parietal/temporal region that were throbbing in nature with 
pulsating radiation over the superior surface of the head to the 
contralateral side.  The headaches were accompanied by vertigo.  
They initially occurred once a month, but over the course of the 
last 2 to 3 years, they had gradually increased to once per week 
on average.  Each episode was stereotypical in nature and 
accompanied by malaise, vertigo, and headache.  The assessment 
was a post traumatic migraine with delayed onset.  A change in 
medication was recommended.  

A VA primary care annual examination report, dated in March 2006, 
shows the Veteran denied any focal weakness or numbness.  He had 
dizziness with migraine headaches about once a week.  They 
resolved in 2 hours with medication.  

The Veteran was afforded a VA neurologic examination in June 
2006.  The report shows that the claims folder was reviewed.  The 
history of his head injury was discussed.  The Veteran placed his 
headache in the right temproparietal region below a scar from the 
injury.  He denied all symptoms, except for pain, dizziness, and 
blurry vision.  He stated that he had one headache per week on 
average and each headache was a level 7/10 throbbing pain.  There 
was no aura.  He was taking several medications to prevent 
headaches or treat them when they occurred.  He took his 
medication before going to work.  He worked in the evenings and 
emphasized the necessity of working.  It was further reported 
that while the headaches originally lasted all day, with the 
prescribed medication that they now lasted only an hour or so.  
He denied nausea, vomiting, photophobia, phonophobia, or other 
ophthalmic related symptoms.  The examiner restated that the 
Veteran said he had one headache per week and it lasted 
approximately one hour.  He only had headaches at work.  His only 
symptoms were that he was dizzy and had blurred vision.  The 
examiner concluded that the headaches were not prostrating in 
nature and the Veteran did not miss work because of them.  There 
was no history of missed work or incapacitation.  There was no 
history of going to private physicians, emergency rooms, walk-in 
clinics, or the VA hospital for additional medical care regarding 
the headaches.  The examiner concluded that the Veteran was 
having common migraine headaches, that is, without aura.  

An August 2006 VA neurology outpatient note shows the Veteran 
reported having frequent headaches nearly 3 times per week.  He 
stated that they were made worse when he skipped a meal.  Changes 
in medication were recommended.    

During a VA primary care physical examination, in September 2006, 
the Veteran reported having chronic headaches about 3-5 times a 
week.  They lasted from 1 to 2 hours.  There was no nausea, 
vomiting, fever, or sinus congestion.  

On the VA primary care examination in March 2007, the Veteran 
said he was doing okay.  He said that one pill of Zomig helped 
his migraine attacks and he was not taking Topiramate.  The March 
2007 preventative health and patient education note indicates 
that the headaches were ongoing.  

In a note dated in July 2007, the Veteran reported severe 
headaches daily and he was on medication for control.  

The Veteran had another VA neurological examination in March 
2008.  The claims folder was reviewed and his history discussed.  
He reported that during the last 12 months, he had headaches 
weekly.  They were treated with continuous medication.  Less than 
half the attacks were prostrating.  The usual duration was hours.  
Imaging studies were reviewed.  The diagnosis was service 
connected migraine headaches.  

Conclusion

In his substantive appeal, the Veteran reported having daily 
headaches lasting over one hour with throbbing pain at a level 7 
on a scale of 1 to 10.  He wrote that he was suffering from 
constant headaches on a daily basis.  He also reported that the 
employment information on the June 2006 examination report was 
incorrect.  However, that employment information does not form a 
basis for the rating.  

The current 30 percent rating has been assigned because the 
service-connected headaches result in a disability analogous to a 
migraine that is 30 percent disabling.  Such a disability would 
be manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  The 
next highest rating, 50 percent, requires a disability that is 
manifested by very frequent, completely prostrating, and 
prolonged attacks productive of severe economic inadaptability.  
It is not enough that the headaches be frequent.  They must also 
be completely prostrating.  Prostration means extreme exhaustion 
or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1367 
(28th ed., 1994).  Prostration is a marked loss of strength as in 
exhaustion.  STEDMAN'S MEDICAL DICTIONARY, 1461 (27th ed., 2000).  
The evidence here shows that the headaches are not prostrating.  
They bother the Veteran at work and he continues to work through 
them.  Therefore, they are no completely prostrating.  Moreover, 
the higher rating requires prolonged attacks.  In this case, it 
has been consistently reported that the service-connected 
headaches respond to medication in about an hour.  A prolonged 
headache attack would be expected to disable the sufferer for the 
remainder of the day or at least for several hours.  Also, the 
attacks would result in severe economic inadaptability.  In this 
case, the Veteran was able to work with the headaches and there 
is no claim or evidence that he has lost time from work due to 
the headaches.  Thus, while the Veteran may claim that the 
severity of his headaches warrants a higher rating his competent 
and credible description, as consistently provided for medical 
treatment and examination purposes, describes a headache syndrome 
that does not approximate the criteria for a higher rating.  That 
is, the Veteran's own descriptions of his headache manifestations 
provide the preponderance of evidence in this case.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 
21 Vet. App. 505 (2007) and whether staged ratings should be 
assigned.  We conclude that the service-connection headaches have 
not significantly changed and uniform rating is appropriate in 
this case.  The record, as discussed above, establishes that at 
no time during the rating period has the disability exceeded the 
criteria for a 30 percent evaluation.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the headache manifestations are adequately compensated by the 
rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that the service-connected headaches have resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for the service-connected 
headaches is denied.  


REMAND

A March 2007 rating decision by the RO granted service-connection 
for frontal lobe cognitive and behavior syndrome, rated as 70 
percent disabling under diagnostic code 9327.  The 70 percent 
rating meets a threshold requirement for a TDIU rating under 
38 C.F.R. § 4.16(a) (2010).  Moreover, the record shows the 
Veteran is currently in a compensated work therapy program.  He 
is working in a protected environment, stocking shelves at a 
service department commissary at night.  Such marginal employment 
does not preclude TDIU.  See Id.  Extensive psychological testing 
was done in September 2006.  Most results were significantly 
below average.  The examiner commented that it was easy to 
understand the Veteran's difficulty with dealing with day to day 
life challenges given his test performance.  He might require 
extensive support/case management to maintain independent living 
in the community.  He might be incapable of making financial 
decisions on his own behalf.  The picture drawn by the examiner's 
summary suggests that the Veteran has significant functional 
impairments due to his service-connected traumatic brain injury 
and raises the possibility that these deficits might be 
sufficient to preclude any form of substantially gainful 
employment in a competitive, unprotected environment.  That is 
the report raises the TDIU issue.  This issue should be developed 
and addressed in the first instance by the agency of original 
jurisdiction (AOJ).  

Accordingly, the TDIU issue is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for current psychologic testing.  The 
claims folder and vocational 
rehabilitation folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies the examiner feels may be 
necessary to ascertain the current extent 
and impact of the service-connected brain 
injury should be done.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that the 
service-connected brain injury in 
combination with the Veteran's other 
service-connected disabilities (headaches 
and tinnitus) prevents him from engaging 
in substantially gainful competitive 
employment.  A complete explanation for 
the opinion is requested.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

2.  Thereafter, the AOJ should adjudicate the 
TDIU claim in light of any evidence added to 
the record.  If the claim is denied, the 
appellant and his representative should be 
provided a statement of the case (SOC) on the 
TDIU issue.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


